TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00372-CR



                                  Christopher D. Hyde, Appellant

                                                   v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
         NO. CR2010-504, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                             MEMORANDUM OPINION


                In 2010, appellant Christopher D. Hyde was indicted for the offense of arson of a

vehicle. See Tex. Penal Code § 28.02. In exchange for Hyde’s plea of guilt, the trial court deferred

adjudication and placed him on community supervision for a period of ten years. See Tex. Code

Crim. Proc. Art. 42.12, § 5(b). In 2012, the State filed a motion to proceed with an adjudication of

guilt, based, in part, on an allegation that Hyde had committed a subsequent criminal offense. At

the hearing on the State’s motion, Hyde pleaded “not true” to the State’s allegations regarding

the subsequent offense but pleaded “true” to the remaining allegations in the motion. At the

conclusion of the hearing, the trial court adjudicated Hyde’s guilt and sentenced him to eight

years’ imprisonment. Hyde now appeals from the district court’s judgment revoking his deferred-

adjudication community supervision and adjudicating his guilt.

                Rule 25.2(a)(2) of the Texas Rules of Appellate Procedure requires a trial court to

enter a certification of the defendant’s right to appeal each time it enters a judgment of guilt or other
appealable order. Tex. R. App. P. 25.2(a)(2). In a plea bargain case, a defendant may appeal only

(A) those matters that were raised by written motion filed and ruled on before trial, or (B) after

getting the trial court’s permission to appeal. Id.

                In this case, the trial court has certified that this is a plea-bargain case and Hyde has

no right of appeal. However, this certification, signed in 2011, appears to relate to the trial court’s

order of deferred adjudication. The record does not contain a certification regarding Hyde’s right

to appeal the trial court’s judgment adjudicating guilt. See Hargesheimer v. State, 182 S.W.3d 906,

911 (Tex. Crim. App. 2006) (holding that “Rule 25.2(a)(2) extends only to appeals from the initial

plea of guilty in exchange for deferred adjudication, and not to appeals from the proceeding on the

motion to adjudicate guilt.”). Accordingly, we abate the appeal and remand this cause to the trial

court for entry of a proper certification of Hyde’s right to appeal this judgment. Once entered, the

certification shall be included in a supplemental clerk’s record and filed with this Court no later than

September 9, 2013.



                                                __________________________________________

                                                Scott K. Field, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Abated

Filed: August 23, 2013

Do Not Publish




                                                   2